Citation Nr: 1039288	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from March 1948 to June 1949.  The 
Veteran died on December [redacted], 2005, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefit sought on appeal.

In January 2009, a videoconference Board hearing was held before 
a Veterans Law Judge who retired subsequently from the Board.  
The Veteran was provided with another videoconference Board 
hearing before the undersigned Acting Veterans Law Judge in 
September 2010.  A copy of the hearing transcript has been added 
to the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005.  His death certificate 
stated that his cause of death was hepatic encephalopathy and end 
stage liver disease.  Other significant conditions contributing 
to his death were acute renal failure, ileus, esophageal varices, 
and hypoglycemia.  An autopsy was not performed.

2.  At the time of the Veteran's death, service connection was in 
effect for bronchial asthma, evaluated as 60 percent disabling, 
and for cataracts, evaluated as 30 percent disabling.  The total 
disability rating was 70 percent.

3.  The competent evidence does not establish that the Veteran's 
death was causally related to active service or to a service-
connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 
1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in April 2006, June 2007, June 2008, 
and April 2009 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA provided 
adequate notice of how disability ratings and effective dates are 
assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 
(2006).

The appellant was informed of the information and evidence 
necessary to substantiate a claim for DIC benefits in this case 
by June 2007 correspondence from VA.  She also was advised of the 
types of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The notice 
provided by the June 2007 correspondence is found to be 
sufficient pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  Thus, the Board may proceed with the issuance of a 
final decision in this case.  

Further, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim and 
the claim was readjudicated in an October 2009 supplemental 
statement of the case.  The evidence of record rebuts any 
suggestion that VA's efforts to provide notice prejudiced the 
appellant.  In summary, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects the 
fairness of this adjudication.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by appellant or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Criteria

The appellant alleges that the Navy fogged the barracks the 
Veteran was assigned to with DDT on a regular basis while he was 
stationed in Guam.  This aggravated or caused his asthma which 
weakened him or contributed to the hepatic encephalopathy and end 
stage liver disease which caused his death.  She has offered 
supporting medical evidence from Scott K. Wright, M.D., and Craig 
N. Bash, M.D.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  The death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or the contributory cause of death.  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has been 
made of all the facts and circumstances surrounding the death of 
the Veteran to include autopsy reports.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303(a), 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Background

As noted above, the Veteran died on December [redacted], 2005.  The death 
certificate indicates that the immediate cause of death was 
hepatic encephalopathy and end stage liver disease.  Other 
significant conditions contributing to acute renal failure, 
ileus, esophageal varices, and hypoglycemia.  An autopsy was not 
performed.  At the time of the Veteran's death, service 
connection was in effect for bronchial asthma, evaluated as 60 
percent disabling, and cataracts, evaluated as 30 percent 
disabling.  The total disability rating was 70 percent.

The service records are silent for any hepatic encephalopathy, 
end stage liver disease, acute renal failure, ileus, esophageal 
varices, or hypoglycemia.  These records reveal a pre-existing 
history of asthma which was aggravated during service.  The 
Veteran subsequently was released from service due to his asthma.  
Post-service medical evidence does not show any treatment or 
diagnosis referable to hepatic encephalopathy, end stage liver 
disease, acute renal failure, ileus, esophageal varices, or 
hypoglycemia for many years after service.  Thus, there is no 
continuity of hepatic encephalopathy, end stage liver disease, 
acute renal failure, ileus, esophageal varices, or hypoglycemia 
symptomatology demonstrated either by the documented clinical 
records or the appellant's statements.  

The file contains a January 2006 letter from Scott K. Wright, 
M.D., noting the Veteran had a long history of asthma which may 
have aggravated his other medical conditions and may have been a 
contributing factor in his death.  Dr. Wright noted that the 
Veteran died of complications from end stage liver disease.

In an April 2006 VA medical opinion, the claims file and medical 
records were reviewed.  The VA examiner noted the Veteran's 
spouse contended that his death was related to his service 
connected bronchial asthma.  He noted that the Veteran died of 
hepatic encephalopathy preceded by end stage liver disease.  
Additional diagnoses included acute renal failure, ileus, 
esophageal varices, and hypoglycemia.  He also noted Dr. Wright's 
January 2006 comments.  He further noted that no additional 
documentation of the hospitalization, hospice course, or autopsy 
results were available.  The VA examiner stated that, given that 
the death certificate very clearly stated end stage liver disease 
with multisystem failure as etiology, the Veteran's demise was, 
in his opinion, "less likely than not likely that the asthmatic 
conditions aggravated any of his comorbid conditions to such an 
extent as to have contributed in any significant ways to this 
Veteran's death."

The file also contains a December 2006 letter from Craig N. Bash, 
M.D., noting that he had reviewed the Veteran's medical records.  
Dr. Bash noted that the Veteran died of liver/acute renal disease 
and hypoglycemia among other things.  The Veteran had been 
service connected for asthma for several years and had been 
treated with several types of steroids for his asthma.  The 
Veteran also had a very high white cell count prior to his death 
most compatible with infection.  Dr. Bash noted further that it 
was well known that steroids cause and exacerbate systemic 
infections and, "it is my opinion that this patient's long-term 
steroid use required by his service connected asthma likely 
exacerbated significantly his terminal infections."  Dr. Bash 
further opined, "it is also my opinion that this patient's 
serious infection exacerbated his low blood glucose levels and 
exacerbated his acute renal and hepatic failure's."  Dr. Bash 
concluded that "it is my opinion that this patient service 
connected disease (asthma) caused him to need to use steroids 
which in turn caused him to die from liver/acute renal failure 
and hypoglycemia-all of which are known secondary complications 
of his infection and are included on his death certificate.  This 
opinion was consistent with Dr. Wright who stated that his asthma 
[steroids] may have aggravated his other conditions [liver /renal 
failure]."

In an August 2007 VA medical opinion, the claims file and medical 
records were reviewed again.  The VA examiner noted that the 
Veteran had been followed by the McHenry Medical Group.  The 
Veteran had been diagnosed as having hepatitis C but could not 
undergo treatment due to his age and comorbidities.  In an 
October 2003 biopsy he was diagnosed with liver cirrhosis that 
was stage IV fibrosis.  An October 2005 notation stated the 
Veteran had decompensated cirrhosis manifested by ascites and he 
also was status-post an upper endoscopy with banding of the 
esophageal varices.  He continued to decompensate and was 
admitted on December 7, 2005 and died on December [redacted], 2005.  It 
was noted that the Veteran had been admitted to the hospital with 
severe hepatic encephalopathy and all of the treatment had 
failed.  The VA examiner noted that the treatment records 
revealed that the Veteran's asthma was relatively stable over the 
past year and there was no evidence of any infections in the 
final discharge summary.  Given that the death certificate stated 
that the Veteran died from hepatic encephalopathy secondary to 
end stage liver disease and that there was no comment as to any 
possible infection, the VA examiner stated, "it is in my opinion 
less likely than not the Veteran's service-connected asthma 
contributed to the cause of his death."

Analysis

The Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause of 
the Veteran's death.  The evidence reflects that the Veteran did 
not have hepatic encephalopathy and end stage liver disease in 
service, nor did it arise within any presumptive period, and 
hepatic encephalopathy and end stage liver disease were not 
otherwise related to service or to a service-connected 
disability.  The medical opinions linking the Veteran's asthma to 
hepatic encephalopathy and end stage liver disease were received 
from Drs. Wright and Bash.  There are no other medical opinions 
linking the cause of the Veteran's death to service or a service 
connected disorder.

Dr. Wright in his January 2006 letter opined that the Veteran's 
asthma may have aggravated his other medical conditions and may 
have been a contributing factor in his death.  In reading through 
Dr. Wright's medical opinion, the Board finds that it is 
insufficient to establish a link between the causes of the 
Veteran's death and his service connected asthma.  He uses the 
term "may have" in his opinion.  This is insufficient to 
establish a nexus between asthma and the causes of the Veteran's 
death.  For example, terminology such as "might suggest," "pure 
speculation," and "conjecture" is too speculative to establish a 
nexus between the cause of the Veteran's death and asthma. The 
Court has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'" See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  Dr. Wright's words suggest 
the possibility that asthma could have contributed to the 
Veteran's death, but his words are indicative of "pure 
speculation" and "conjecture." See Bostain v. West, 11 Vet. App. 
124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies "may or 
may not," and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ("may or may 
not" language by physician is too speculative). 

The file also contains a December 2006 opinion from Dr. Bash who 
noted that the Veteran had been treated with several types of 
steroids over the years for asthma.  He further noted that the 
Veteran had a very high white cell count prior to his death which 
was compatible with infection.  He then stated that it was well 
known that steroids cause and exacerbate systemic infections and 
opined that the Veteran's long-term steroid use for his service 
connected asthma likely exacerbated significantly his terminal 
infections.  He further expanded his opinion to include that the 
Veteran's "serious infection exacerbated his low blood glucose 
levels and exacerbated his acute renal and hepatic failure's.  
Dr. Bash also opined that the Veteran's asthma required the use 
of steroids which in turn caused him to die from liver/acute 
renal failure and hypoglycemia, "all of which are known 
secondary complications of his infection."  

The VA physicians in April 2006 and August 2007 noted that they 
had reviewed the entire claims file and the available medical 
records in detail.  The VA physicians in August 2007 summarized 
noting that the treatment records revealed that the Veteran's 
asthma was relatively stable over the past year.   Addressing the 
alleged relationship between the service connected asthma and the 
Veteran's alleged "terminal infections," he found that there 
was no evidence of any infections in the final discharge summary.  
The VA examiner concluded that, as the death certificate stated 
that the Veteran died from hepatic encephalopathy secondary to 
end stage liver disease, and that there was no comment as to any 
possible infection, it was less likely than not the Veteran's 
asthma contributed to the cause of his death.  The VA physicians 
explained the reasons for their conclusions based on accurate 
characterizations of the evidence.  Their opinions are entitled 
to substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The Veterans Court has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Veterans Court also has held that the 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  The Board notes that Dr. Wright indicated that 
the Veteran's asthma may have aggravated his other medical 
conditions and may have been a contributing factor in his death.  
He did not offer any firm opinion, however.  Dr. Bash based his 
opinions on an incorrect assumption that the Veteran died from 
terminal infections which were not actually shown by the final 
discharge summary.  Accordingly, the Board finds that such 
medical evidence is not probative on the issue of whether the 
cause of the Veteran's death is related to active service.  The 
opinions provided by Drs. Wright and Bash are outweighed by the 
contrary conclusions of the April 2006 and August 2007 VA 
physicians who explained that the death certificate stated that 
the Veteran died from hepatic encephalopathy secondary to end 
stage liver disease and it was less likely than not the Veteran's 
asthma contributed to the cause of his death.  Thus, the Board 
finds that service connection for the cause of the Veteran's 
death is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In this 
case, the appellant is competent to report what she observed at 
any time because this requires only personal knowledge as it 
comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr, 21 Vet. App. at 303 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran or an appellant are credible, the Board may consider 
internal consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the appellant has asserted 
that the Veteran's asthma contributed to or caused his death from 
liver disease.  In this case, after a review of all the lay and 
medical evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran's asthma, which existed prior to 
service and was aggravated by service, did not contribute to or 
cause his death many decades later.  

The Board finds that the more recently-reported history of 
continued symptoms of liver disease caused by asthma is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while the appellant now asserts that the Veteran's liver 
disease began in service as a result of his asthma, in the more 
contemporaneous medical history the Veteran gave at the service 
separation examination, he denied any history or complaints of 
liver symptoms.  Specifically, the service separation examination 
report reflects that the Veteran was examined and his liver was 
found to be clinically normal.  His in-service history of 
symptoms at the time of service separation is more 
contemporaneous to service, so is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).

During his lifetime, the Veteran did not claim that symptoms of 
his liver disease disorder began in (or soon after) service.  
Such statements made for VA disability compensation purposes are 
of lesser probative value than his previous more contemporaneous 
in-service histories and his previous statements made for 
treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) 
(finding that, although Board must take into consideration the 
Veteran's statements, it may consider whether self-interest may 
be a factor in making such statements)

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).

The Board has weighed the lay statements as to continuity of 
symptomatology and finds the current recollections and statements 
made in connection with a claim for VA compensation benefits to 
be of lesser probative value than the Veteran's previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, the Veteran's previous statements made for 
treatment purposes during his lifetime, and his own previous 
histories of onset of symptoms given after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.

As the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


